The jury empaneled and sworn to try the defendant on a charge of murder was allowed to separate. When the error was discovered the jury was recalled.
"We likewise adopt as fundamentally sound the concluding statement of the Chief Justice that, in a case in which the life of the accused is at stake, the sequestering of the jury during the continuance of the trial is a `requisition of absolute law, and is not, in any measure, a matter resting in the discretion of the court.' A rule of procedure rooted in tradition and precedent, devised for the protection alike of society and the accused, should not be set aside." State v. O'Leary,110 N.J.L. 36.
The judgment is reversed to the end that there may be a venirede novo.
For affirmance — None.
For reversal — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14. *Page 596